EXHIBIT CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION SARBANES-OXLEY ACT OF 2002 In connection with the Annual Report of Alaska Airlines, Inc. (the “Company”) on Form 10-K for the period ended December31, 2009 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, William S. Ayer, Chairman& Chief Executive Officer of the Company, certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. By /s/WILLIAM S. AYER William S. Ayer Chairman& Chief Executive Officer February
